--------------------------------------------------------------------------------

Exhibit 10.1

MINING ACQUISITION AGREEMENT

THIS  is dated for reference October  31, 2008.

BETWEEN:

SUNERGY INC., a company having an address at 8711 E. Paraiso Dr. Scottsdale, AZ
 85255

( “Purchaser”)

AND:

GENERAL METALS CORPORATION, a company having an address at 615 Sierra Rose
Drive, Suite 1, Reno NV , 89511

( “Vendor”)




A.

The Vendor is the registered beneficial owner of an undivided one hundred
percent (100%) interest in and to those certain mineral interests which are more
particularly described in Schedule "A" attached hereto (the “Property”); and

B.

The Vendor wishes to sell to the Purchaser an undivided one hundred percent
(100%) interest in and to the Property and any deposits of minerals on the
Property, and the Purchaser wishes to acquire the same on the terms and subject
to the conditions as are more particularly set forth herein.

THEREFORE in consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:

1.

DEFINITIONS AND INTERPRETATION

1.1

For the purposes of this Agreement:

(a)

"Affiliate" means any person, partnership, joint venture, corporation or other
form of enterprise which directly or indirectly controls, is controlled by, or
is under common control with, a party to this Agreement. For purposes of the
preceding sentence, "control" means possession, directly or indirectly, of the
power to direct or cause direction of management and policies through ownership
of voting securities, contract, voting trust or otherwise;

(b)

"Effective Date" means, October  31, 2008;

(c)

"Net Smelter Return" shall mean the gross proceeds received by the Purchaser in
any year from the sale of Product from the mining operation on the Property,
less successively:





--------------------------------------------------------------------------------

(i)

the cost of transportation of such Product to a smelter or other place of
treatment, and

(ii)

smelter and treatment charges;

(d)

"Ore" shall mean any minerals of commercial economic value mined from the
Property;

(e)

"Payment" means the payments contemplated in paragraph ;

(f)

"Product" shall mean Ore mined from the Property and any concentrates or other
materials or products derived therefrom, but if any such Ore, concentrates or
other materials or products are further treated as part of the mining operation
in respect of the Property, such Ore, concentrates or other materials or
products shall not be considered to be "Product" until after they have been so
treated.

(g)

"Property" means properties in Ghana, more particularly described in Schedule
"A" of this Agreement;

(h)

"Property Rights" means all licences, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties, either
before or after the date of this Agreement, and necessary for the development of
the Property or for the purpose of placing the Property into production or of
continuing production on the Property; and

(i)

"Shares" means fully paid and non-assessable common shares in the capital of the
Purchaser, issued pursuant to exemptions from registration and prospectus
requirements contained in the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder, which Shares shall contain such
restrictive legends regarding applicable hold periods as required by such
securities laws.

1.2

For the purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

(a)

"this Agreement" means this mining acquisition agreement and all Schedules
attached hereto;

(b)

any reference in this Agreement to a designated "Section", "Schedule",
"paragraph" or other subdivision refers to the designated section, schedule,
paragraph or other subdivision of this Agreement;

(c)

the words "herein" and "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other subdivision
of this Agreement;

(d)

any reference to a statute includes and, unless otherwise specified herein, is a
reference to such statute and to the regulations made pursuant thereto, with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which has the effect of supplementing or
superseding such statute or such regulation;





--------------------------------------------------------------------------------

(e)

any reference to "party" or "parties" means the Vendor, the Purchaser, or both,
as the context requires;

(f)

the headings in this Agreement are for convenience of reference only and do not
affect the interpretation of this Agreement; and

(g)

all references to currency refer to United States dollars.

1.3

The following are the Schedules to this Agreement, and are incorporated into
this Agreement by reference:

Schedule "A":

Property-Legal Description and Location


2.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND THE PURCHASER

2.1

The Vendor represents and warrants to the Purchaser that:

(a)

the Vendor is the beneficial owner of it’s interest in the Property and the
Vendor has the full right, power, capacity and authority to enter into, execute
and deliver this Agreement;

(b)

the Property is free and clear of, and from, all liens, charges and encumbrances
with all assessment work therein having been duly completed through the year
ended December 31, 2008;

(c)

the Vendor holds all permits, licences, consents and authorities issued by any
government or governmental authority which are necessary in connection with the
ownership and operation of its business and the ownership of the Property;

(d)

the Property has been properly staked, located and recorded pursuant to the
applicable laws and regulations of Ghana and all mining claims comprising the
Property are in good standing;

(e)

there are no outstanding agreements or options to acquire the Property or any
portion thereof, and no person, firm or corporation has any proprietary or
possessor interest in the Property;

(f)

to the best of the Vendor's knowledge, there are no outstanding orders or
directions relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Property and the
conduct of the operations related thereto, and the Vendor has not received any
notice of the same and is not aware of any basis on which any such orders or
direction could be made;





--------------------------------------------------------------------------------

(g)

there is no adverse claim or challenge against or to the ownership of or title
to any part of the Property and, to the best of the Vendor’s knowledge there is
no basis for such adverse claim or challenge which may affect the Property;

(h)

the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of,
entitle any person or company to a right of termination under, or result in the
creation or imposition of any lien, encumbrance or restriction of any nature
whatsoever upon or against the property or assets of the Vendor, under its
constating documents, any contract, agreement, indenture or other instrument to
which the Vendor is a party or by which it is bound, any law, judgment, order,
writ, injunction or decree of any court, administrative agency or other tribunal
or any regulation of any governmental authority;

(i)

there are no actual or pending proceedings for, and the Vendor is unaware of any
basis for, the institution of any proceedings leading to the placing of the
Vendor in bankruptcy or subject to any other laws governing the affairs of
insolvent parties and the Property does not represent all or substantially all
of the Vendor’s corporate undertaking;

(j)

reclamation and rehabilitation of those parts of the Property which have been
previously worked have been properly completed in compliance with all applicable
laws;

(k)

the Vendor has advised the Purchaser of all of the material information relating
to the mineral potential of the Property of which it has knowledge; and

(l)

there are no mine workings or waste dumps or mine tailings on the property.

2.2

The representations and warranties contained in paragraph  are provided for the
exclusive benefit of the Purchaser, and a breach of any one or more
representations or warranties may be waived by the Purchaser in whole or in part
at any time without prejudice to its rights in respect of any other breach of
the same or any other representation or warranty, and the representations and
warranties contained in paragraph  will survive the execution and delivery of
this Agreement.

2.3

The Purchaser represents and warrants to the Vendor that:

(a)

the Purchaser is a valid and subsisting corporation duly incorporated and in
good standing under the laws of the State of Nevada;

(b)

the Purchaser has the full right, power, capacity and authority to enter into,
execute and deliver this Agreement and to be bound by its terms;





--------------------------------------------------------------------------------

(c)

the consummation of this Agreement will not conflict with nor result in any
breach of its constating documents or any covenants or agreements contained in
or constitute a default under any agreement or other instrument whatever to
which the Purchaser is a party or by which the Purchaser is bound or to which
the Purchaser may be subject; and

(d)

no proceedings are pending for, and the Purchaser is unaware of any basis for,
the institution of any proceedings leading to the placing of the Purchaser in
bankruptcy or subject to any other laws governing the affairs of insolvent
parties.

2.4

The representations and warranties contained in paragraph 2.3 are provided for
the exclusive benefit of the Vendor, and a breach of any one or more
representations or warranties may be waived by the Vendor in whole or in part at
any time without prejudice to its rights in respect of any other breach of the
same or any other representation or warranty, and the representations and
warranties contained in paragraph  will survive the execution and delivery of
this Agreement.

2.5

The Vendor and the Purchaser acknowledge that the Vendor will maintain control
of the Property, subject to this Agreement, and subject to all appropriate local
and national governmental approvals and environmental considerations.

3.

PURCHASE

3.1

The Vendor hereby sells to the Purchaser a one hundred percent (100%) undivided
interest in and to the Property and all minerals on the Property, free and clear
of all claims, taxes, liens or encumbrances, on the terms and conditions set out
herein.

3.2

The consideration payable by the Purchaser to the Vendor pursuant to this
Agreement shall be for the aggregate consideration of $1,000,000 consisting of
the following:

(a)

$500,000, which shall be payable as follows:

(i)

$50,000 which is to be provided within 5 days of the Effective Date,

(ii)

 $200,000 which is to be provided by December 31, 2008, and

(iii)

and the balance of $250,000 which is to be provided by April 30, 2009; and

(b)

2,000,000 restricted Shares of common stock of the Purchaser, at a deemed value
of $0.25 per Share.

3.3

If the Purchaser identifies any material defect in the Vendor’s title to the
Property, the Purchaser shall give the Vendor notice of such defect.  If the
defect has not been cured within 60 days of receipt of such notice, the
Purchaser shall be entitled to take such curative action as is reasonably
necessary, and shall be entitled to deduct the costs and expenses incurred in
taking such action from Payments then otherwise due or accruing due to the
Vendor.  If there are no such Payments, the Purchaser shall be entitled to a
refund in the amount of said costs and expenses.





--------------------------------------------------------------------------------

3.4

If any third party asserts any right or claim to the Property or to any amounts
payable to the Vendor, the Purchaser may deposit any amounts otherwise due to
the Vendor in escrow with a suitable agent until the validity of such right or
claim has been finally resolved.  If the Purchaser deposits said amounts in
escrow, the Purchaser shall be deemed not in default under this Agreement for
failure to pay such amounts to the Vendor.

4.

ROYALTY AND PROPERTY EXPENDITURES

4.1

In regards to the Property, the Vendor shall retain a 5% Net Smelter Return on
such Property.

5.

PROPERTY EXPLORATION AND MAINTENANCE

5.1

The Purchaser shall be the operator in connection with the Property.

5.2

The Purchaser agrees that when acting as operator it will submit reports of its
exploration activities on the Property to the appropriate government or
regulatory authorities as may be required to maintain the Property in good
standing and will further provide copies of such information to the Vendor.

6.

RIGHT OF ENTRY

6.1

The Purchaser and its employees, agents, directors, officers and independent
contractors will have the exclusive right in respect of the Property to:

(a)

enter the Property without disturbance;

(b)

do such prospecting, exploration, development and/or other mining work on and
under the Property to carry out exploration expenditures as the Purchaser may
determine necessary or desirable;

(c)

bring and erect upon the Property such buildings, plant, machinery and equipment
as the Purchaser may deem necessary or desirable in its sole discretion; and

(d)

remove from the Property all metals and minerals derived from its operations on
the Property as may be deemed necessary by the Purchaser for testing.

7.

RECORDING OF AGREEMENT

7.1

The Vendor and the Purchaser will execute and deliver such additional
documentation as legal counsel for the Vendor and the Purchaser determine is
necessary in order to duly register and record in the appropriate registration
and recording offices notice that the Vendor’s interest in and to the Property
is subject to and bound by the terms of this Agreement.





--------------------------------------------------------------------------------

8.

CONDITIONS PRECEDENT

8.1

The obligation of the Purchaser to consummate the transactions contemplated
under this Agreement is subject to the Purchaser being satisfied with the title
to the Property held by the Vendor which is for the Purchaser’s sole benefit and
may be waived in writing by the Purchaser.

9.

JOINT OBLIGATIONS

9.1

Unless this Agreement is terminated in accordance with paragraph , the parties
covenant and agree with each other that they will co-operate in good faith to:

(a)

maintain the Property in good standing by doing and filing all assessment work
or making payments in lieu thereof and by performing all other acts which may be
necessary in order to keep the Property in good standing and free and clear of
all liens and other charges arising from or out of the Purchaser's activities on
the Property;

(b)

do all work on the Property in accordance with sound mining, exploration and
engineering practices and in compliance with all applicable laws, bylaws,
regulations, orders, and lawful requirements of any governmental or regulatory
authority and comply with all laws governing the possession of the Property,
including, without limitation, those governing safety, pollution and
environmental matters; and,

(c)

maintain true and correct books, accounts and records of operations thereunder,
such records to be open at all reasonable times upon reasonable notice for
inspection by the other party or its duly authorized representative.

10.

RIGHTS AND OBLIGATIONS AFTER TERMINATION

10.1

If this Agreement terminates pursuant to the provisions of paragraph , then the
Purchaser will deliver a deed of quit claim or other appropriate instrument to
the Vendor in recordable form whereby the Purchaser will acknowledge and agree
that it has no interest either legal or equitable in and to the Property.

11.

FORCE MAJEURE

11.1

If either party is at any time during the Payment Period is prevented or delayed
in complying with any of the provisions of this Agreement (the "Affected Party")
by reason of strikes, lockouts, land claims and blockages, NGO activities,
forest or highway closures, earthquakes, subsidence, general collapse or
landslides, interference or the inability to secure on reasonable terms any
private or public permits or authorizations, labour, power or fuel shortages,
fires, wars, acts of God, civil disturbances, governmental regulations
restricting normal operations, shipping delays or any other reason or reasons
beyond the reasonable control of the Affected Party whether or not foreseeable
(provided that lack of sufficient funds to carry out exploration on the Property
will be deemed not to be beyond the reasonable control of the Affected Party),
then the time limited for the performance by the Affected Party of its
obligations hereunder will be extended by a period of time equal in length to
the period of each such prevention or delay.  Nothing in this paragraph  or this
Agreement will relieve either Party from its obligation to maintain the claims
comprising the Property in good standing and to comply with all applicable laws
and regulations including, without limitation, those governing safety, pollution
and environmental matters.





--------------------------------------------------------------------------------

11.2

The Affected Party will promptly give notice to the other party of each event of
force majeure under paragraph  within 7 days of such event commencing and upon
cessation of such event will furnish the other party with written notice to that
effect together with particulars of the number of days by which the time for
performing the obligations of the Affected Party under this Agreement has been
extended by virtue of such event of force majeure and all preceding events of
force majeure.

12.

CONFIDENTIAL INFORMATION

12.1

The terms of this Agreement and all information obtained in connection with the
performance of this Agreement will be the exclusive property of the parties
hereto and except as provided in paragraph , will not be disclosed to any third
party or the public without the prior written consent of the other party, which
consent will not be unreasonably withheld.

12.2

The consent required by paragraph  will not apply to a disclosure:

(a)

to an Affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;

(b)

to any third party to whom the disclosing party contemplates a transfer of all
or any part of its interest in this Agreement;

(c)

to a governmental agency or to the public which such party believes in good
faith is required by pertinent laws or regulation or the rules of any applicable
stock exchange;

(d)

to an investment dealer, broker, bank or similar financial institution, in
confidence if required as part of a due diligence investigation by such
financial institution in connection with a financing required by such party or
its shareholders or affiliates to meet, in part, its obligations under this
Agreement; or

(e)

in a prospectus or other offering document pursuant to which such party proposes
to raise financing to meet, in part, its obligations under this Agreement.

13.

DEFAULT AND TERMINATION

13.1

Subject to section , if at any time during the Payment Period, a party is in
default of any requirement of this Agreement or is in breach of any provision
contained in this Agreement, the party affected by the default (the
"Non-Defaulting Party") may terminate this Agreement by giving written notice of
termination to the other party but only if:





--------------------------------------------------------------------------------

(a)

it will have given to the other party written notice of the particular failure,
default, or breach on the part of the other party; and

(b)

the other party has not, within 30 days following delivery of such written
notice of default, cured such default or commenced to cure such default, it
being agreed by each party that should it so commence to cure any default it
will prosecute such cure to completion without undue delay.

13.2

Notwithstanding any termination of this Agreement, the Purchaser will remain
liable for those obligations specified in Sections ,  and  and the Vendor will
remain liable for its obligations under Subsection  and Sections  and .

14.

INDEPENDENT ACTIVITIES

14.1

Except as expressly provided herein, each party shall have the free and
unrestricted right to independently engage in and receive the full benefit of
any and all business endeavours of any sort whatsoever, whether or not
competitive with the endeavours contemplated herein without consulting the other
or inviting or allowing the other to participate therein. No party shall be
under any fiduciary or other duty to the other which will prevent it from
engaging in or enjoying the benefits of competing endeavours within the general
scope of the endeavours contemplated herein. The legal doctrines of "corporate
opportunity" sometimes applied to persons engaged in a joint venture or having
fiduciary status shall not apply in the case of any party. In particular,
without limiting the foregoing, no party shall have any obligation to any other
party as to:

(a)

any opportunity to acquire, explore and develop any mining property, interest or
right presently owned by it or offered to it outside of the Property at any
time; and

(b)

the erection of any mining plant, mill, smelter or refinery, whether or not such
mining plant, mill, smelter or refinery treats ores or concentrates from the
Property.

15.

RIGHT OF FIRST REFUSAL

15.1

The Vendor grants to the Purchaser a right of first refusal in regards to any
proposed joint ventures or sales, contracts or licenses in regards to the
operation or disposition of the Property, for no additional consideration, which
shall include the event that the Vendor receives an offer from a third party, or
the Vendor seeks to otherwise deal with its interest in the Property

16.

INDEMNITY

16.1

The Vendor covenants and agrees with the Purchaser (which covenant and agreement
will survive the execution, delivery and termination of this Agreement) to
indemnify and save harmless the Purchaser against all liabilities, claims,
demands, actions, causes of action, damages, losses, costs, expenses or legal
fees suffered or incurred by the Purchaser, directly or indirectly, by reason of
or arising out of any warranties or representations on the part of the Vendor
herein being untrue or arising out of work done by the Vendor on or with respect
to the Property.





--------------------------------------------------------------------------------

16.2

The Purchaser covenants and agrees with the Vendor (which covenant and agreement
will survive the execution, delivery and termination of this Agreement) to
indemnify and save harmless the Vendor against all liabilities, claims, demands,
actions, causes of action, damages, losses, costs, expenses or legal fees
suffered or incurred by reason of or arising out of any warranties or
representations on the part of the Purchaser herein being untrue or arising out
of the Purchaser and its duly authorized representatives accessing the Property.

17.

GOVERNING LAW

17.1

This Agreement will be construed and in all respects governed by the laws of the
State of Nevada.

18.

NOTICES

18.1

All notices, payments and other required communications and deliveries to the
parties hereto will be in writing, and will be addressed to the parties as
follows or at such other address as the parties may specify from time to time:

(a)

to the Vendor:

GENERAL METALS CORPORATION, a company having an address at 615 Sierra Rose
Drive, Suite 1, Reno NV , 89511

and:

(b)

to the Purchaser:

SUNERGY INC., a company having an address at 8711 E. Paraiso Dr. Scottsdale, AZ
 85255

Notices must be delivered, sent by telex, telegram, telecopier or mailed by
pre-paid post and addressed to the party to which notice is to be given. If
notice is sent by telex, telegram or telecopier or is delivered, it will be
deemed to have been given and received at the time of transmission or delivery.
If notice is mailed, it will be deemed to have been received five business days
following the date of the mailing of the notice. If there is an interruption in
normal mail service due to strike, labour unrest or other cause at or prior to
the time a notice is mailed the notice will be sent by telex, telegram or
telecopier or will be delivered.

18.2

Either party hereto at any time or from time to time notify the other party in
writing of a change of address and the new address to which a notice will be
given thereafter until further change.





--------------------------------------------------------------------------------

19.

ASSIGNMENT

19.1

Each party has the right to assign all or any part of its interest in the
Property and this Agreement.  It shall be a condition to any such assignment
that the assignee of the interest being transferred agrees in writing to be
bound by the terms of this Agreement, as if it had been an original party
hereto.

20.

ARBITRATION

20.1

If there is any disagreement, dispute or controversy (hereinafter collectively
called a "dispute") between the parties with respect to any matter arising under
this Agreement or the construction hereof, then the dispute shall be determined
by arbitration in accordance with the following procedures:

(a)

the parties to the dispute shall appoint a single mutually acceptable
arbitrator. If the parties cannot agree upon a single arbitrator, then the party
on one side of the dispute shall name an arbitrator, and give notice thereof to
the party on the other side of the dispute;

(b)

the party on the other side of the dispute shall within 14 days of the receipt
of notice,  name an arbitrator; and

(c)

the two arbitrators so named shall, within seven days of the naming of the later
of them, name a third arbitrator. If the party on either side of the dispute
fails to name its arbitrator within the allotted time, then the arbitrator named
may make a determination of the dispute. Except as expressly provided in this
paragraph, the arbitration shall be in accordance with the Commercial
Arbitration Act (British Columbia) and conducted in Vancouver BC. The decision
shall be made within 30 days following the naming of the latest of them, shall
be based exclusively on the advancement of exploration, development and
production work on the Property and not on the financial circumstances of the
parties, and shall be conclusive and binding upon the parties. The costs of
arbitration shall be borne equally by the parties to the dispute unless
otherwise determined by the arbitrator(s) in the award.

21.

ENTIRE AGREEMENT

21.1

This Agreement constitutes the entire agreement between the Vendor and the
Purchaser and will supersede and replace any other agreement or arrangement,
whether oral or in writing, previously existing between the parties with respect
to the subject matter of this Agreement.

22.

CONSENT OR WAIVER

22.1

No consent or waiver, express or implied, by either party hereto in respect of
any breach or default by the other party in the performance by such other party
of its obligations under this Agreement will be deemed or construed to be
consent to or waiver or any other breach or default.





--------------------------------------------------------------------------------

23.

FURTHER ASSURANCES

23.1

The parties will promptly execute, or cause to be executed, all bills of sale,
transfers, documents, conveyances and other instruments of further assurance
which may be reasonably necessary or advisable to carry out fully the intent and
purpose of this Agreement or to record wherever appropriate the respective
interests from time to time of the parties hereto in and to the Property.

24.

SEVERABILITY

24.1

If any provision of this Agreement is or will become illegal, unenforceable or
invalid for any reason whatsoever, such illegal, unenforceable or invalid
provisions will be severable from the remainder of this Agreement and will not
affect the legality, enforceability or validity of the remaining provisions of
this Agreement.

25.

ENUREMENT

25.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

26.

AMENDMENTS

26.1

This Agreement may only be amended in writing with the mutual consent of all
parties.

27.

COUNTERPARTS

27.1

This Agreement may be executed in any number of counterparts and by facsimile
transmission with the same effect as if all parties hereto had signed the same
document. All counterparts will be construed together and constitute one and the
same agreement.




IN WITNESS WHEREOF the parties hereto have executed this Agreement the 31st day
of October, 2008




SUNERGY INC.




Per:

   /s/ Joseph B. Guerrero                                          

Authorized Signatory






GENERAL METALS CORPORATION




Per:

   /s/ Stephen Parent                                                 

Authorized Signatory







--------------------------------------------------------------------------------




SCHEDULE "A"

Nyinahin Mining Concession




Northwest Resources Limited (Northwest) on April 18th 2006, entered into a
Purchase Agreement to sell its 100% interest in the Nyinahin mineral Licence LVB
8936/05 and Land Registry No. 1535/2005 to MIKITE GOLD RESOURCES LIMITED
(Mikite). The reconnaissance licence was converted into a two-year renewable
Prospecting Licence (LVB 3857/08) on the 24th day of January 2008 by the
Minister of Lands, Forestry and Mines.

The 150 square kilometer Nyinahin mining concession is located between two
geological gold belts, the Bibiani Belt to the west and the Asankrangwa to the
east. The property shares borders with several major mining companies, including
Newmont Mining, Napoli Gold and Dunkwa Continental Goldfields.

About 80% of the Nyinahin Concession lies to the west of the Offin River within
the Ashanti Region of Ghana The property is accessed via the main Kumasi-Bibiani
trunk road and is located 48km southwest of Kumsasi and 20km northwest of
Bibiani. It falls under the jurisdiction of the Atwima Mponua District Assembly
with headquarters at Nyinahin. The area lies within portions of Survey of Ghana
1: 50,000 scale series Topography Maps – Sheets 0603D2 & 0603B4. The concession
has the following boundary co-ordinates:




Table 1 - Pillar Co-ordinates

Point Latitude Longitude

P1 6 o 39' 08" 2 o 06' 52"

P2 6 o 39' 08" 2 o 06' 00"

P3 6 o 33' 24" 2 o 06' 00"

P4 6 o 33' 24" 2 o 05' 00"

P5 6 o 32' 38" 2 o 05' 00"

P6 6 o 33' 20" 2 o 01' 10"

P7 6 o 31' 36" 2 o 02' 15"

P8 6 o 30' 45" 2 o 01' 00"

P9 6 o 29' 15" 2 o 01' 00"

P10 6 o 28' 50" 2 o 03' 00"

P11 6 o 29' 50" 2 o 04' 11"

P12 6 o 29' 50" 2 o 09' 34"

P13 6 o 32' 45" 2 o 11' 28"

P14 6 o 32' 48" 2 o 10' 09"

P15 6 o 36' 24" 2 o 10' 09"

P16 6 o 36' 34" 2 o 09' 25"

P17 6 o 37' 43" 2 o 08' 17"

P18 6 o 37' 43" 2 o 08' 02"





--------------------------------------------------------------------------------